Case 1:18-cr-00141-LG-RPM Document 115 Filed 08/10/20 Page 1 of 9
                                                         81,7('67$7(6',675,&7&2857
                                                        6287+(51',675,&72)0,66,66,33,


                                                                FILE D
                                                                 Aug 10 2020
                                                          $57+85-2+16721&/(5.
                                                                        
Case 1:18-cr-00141-LG-RPM Document 115 Filed 08/10/20 Page 2 of 9
Case 1:18-cr-00141-LG-RPM Document 115 Filed 08/10/20 Page 3 of 9
Case 1:18-cr-00141-LG-RPM Document 115 Filed 08/10/20 Page 4 of 9
Case 1:18-cr-00141-LG-RPM Document 115 Filed 08/10/20 Page 5 of 9
Case 1:18-cr-00141-LG-RPM Document 115 Filed 08/10/20 Page 6 of 9
Case 1:18-cr-00141-LG-RPM Document 115 Filed 08/10/20 Page 7 of 9
Case 1:18-cr-00141-LG-RPM Document 115 Filed 08/10/20 Page 8 of 9
Case 1:18-cr-00141-LG-RPM Document 115 Filed 08/10/20 Page 9 of 9
